Title: From Benjamin Franklin to Vergennes, 18 June 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, June 18. 1780.
I received the Letter your Excellency did me the honour of writing to me the 17th. of this Month, together with the Letters inclosed of M. De Sartine and of the Ambassador of Holland, concerning the Ship Flora, which had been brought into Cherbourg by the Black Prince Privateer: Your Excellency will see by the inclosed Papers, that I had already given Orders for the Release of the Vessel, with Payment of Damages, before M. the Ambassador’s Complaint was made. And by my Letters to the Owners, may be seen what my Sentiments are with Regard to the Principle about to be established by the Neutral Powers. This single Cargo I nevertheless condemn’d to the Use of the Captors, excepting what should be reclaimed on Oath by the Subjects of Holland. My Reasons for doing so were,
1. Because the Law has been settled in America, that Enemies Property found in neutral Ships, might be taken out of the same paying the Freight that would have been due if the Ships had compleated their Voyages, together with all Costs & Damages. Of this there has been already several Instances; and Foreign Owners have been so well satisfy’d with the handsome Treatment their Ships met with when carried into our Ports on such Occasions, that I never heard of any Complaint.
2. Because the English have always condemn’d and confiscated American Property found in Dutch Ships, of which there have been, as I am informed, many Instances in America; and neither the Dutch Captains nor Owners, have ever complained of this as a Violation of the Flag of their Nation, nor claimed its Right of Protecting our Goods in their Ships, but have deliver’d them up to the English on receiving their Freight.
3. Because a Treaty has been long since offer’d to Holland, in Behalf of the United States, in which there was an Article, that free Ships should make free Goods; but no Notice has been taken of that Offer: And it was understood, that ‘till such a Treaty was enter’d into, the old Law of Nations took Place, by which the Property of an Enemy was deem’d good Prize wherever found. And this Vessel, charged with English Property, being brought in; on the Captain’s Voluntary Declaration that it was such, before the Intention of the Neutral Powers to change that Law could be known, it was thought that the Captors Right to the Cargo, could not be fairly refused.
I hope these Reasons, and the Orders I had given, will be satisfactory to his Exy the Ambassador of their High Mightinesses, whom I highly esteem & Respect. I am perfectly convinc’d of the Wisdom of your Excellency’s Reflections on the Subject; and you will always find me pursuing a Conduct conformable to those just Sentiments.
With Regard to the Observation of M. De Sartine on the “Inconvenience resulting from American Privateers, fitted out as the Black Prince is, by Frenchmen, and yet not subject to the same Forms and Laws, with your Privateers”; I beg leave to observe, that by the Express Words of the Commission, granted to them, they are directed to submit the Prizes they shall carry into any Port in the Dominions of a Foreign State to the Judgment of the Admiralty Courts established in such Ports or States, and according to the Usage there in force. Several of our first Prizes brought into France, were, if I mistake not, so judged; and it was not upon any Request of mine, that such Causes were afterwards referr’d to me, nor am I desirous of continuing to exercise that Jurisdiction.— If therefore the Judgment I have given in the Case of the Flora, is not approved, and the Council of Prizes will take the Trouble of re-examining and trying that Cause and those of all other Prizes to be brought in hereafter by American Cruisers, it will be very agreable to me; and from the very Terms abovementioned of the Commission I think it will also be agreable to the Congress. Nor do I desire to encourage the fitting out of Privateers in France by the King’s Subjects, with American Commissions. I have had many Applications of the kind, which I have refused, advising the Owners to apply for the Commissions of his Majesty. The Case of the Black Prince was particular. She had been an old Smugler on the Coasts of England and Ireland; was taken as such, and carried into Dublin; where her Crew found Means to break Prison, cut their Vessel out of the Harbour, and escaped with her to Dunkerque. It was represented to me, that the People being all English and Irish, were afraid to continue their smugling Business, lest if they should be again taken, they might be punished as British Subjects for their Crime at Dublin: and that they were willing to go a Privateering against the English, but speaking no other Language, they imagined they might if taken, better pass as Americans if they had an American Commission, than as Frenchmen if under a French Commission. On these Grounds I was applied to for a Commission, which I granted, believing that such a swift Vessel, with a Crew that knew so well all Parts of the Enemy’s Coasts, might greatly molest their Coasting Trade: Her first Successes occasioned adding the Black Princess, by the same Owners; and between them they have taken and sent in, or ransom’d or destroyed, an amazing number of Vessels, I think near eighty.— But I shall continue to refuse granting any more Commissions, except to American Vessels and if, under the Circumstances above represented, it is thought nevertheless inconvenient that the Commissions of the Black Prince and Princess should continue, I will immediately recal them.

With the greatest Respect, I am Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Exy: the Ct. De Vergennes.
 
Notation: M. de R.
